DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5-9 are objected to because of the following informalities.  Appropriate correction is required.
In claim 5, it appears this claim should be depended upon claim 2 to provide proper antecedent basis for the claimed elements (e.g. “the plurality of first fixing parts” and “the opening”) that are claimed in claim 6.
In claim 7, it appears this claim should be depended upon claim 4 to provide proper antecedent basis for the claimed elements (e.g. “the base”) that is claimed in claim 8.  Also, in lines 6-7, the phrase “the first fixing component” should be changed to -- the first fixing components -- to provide proper antecedent basis.  In line 8, the phrase “the first fixing component” should be changed to -- the first fixing components -- to provide proper antecedent basis.  In lines 9-10, the phrase “the first fixing part” should be changed to -- the first fixing parts -- to provide proper antecedent basis.
In claim 9, it appears this claim should be depended upon claim 7 to provide proper consecutive numbering of elements (e.g. a second fixing component and a second fixing part) in this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0362331 (Sanchez et al.).
With regards to claim 1, Sanchez discloses a system for detecting data comprising, as illustrated 1A-19, an inertial measurement device 20 comprising an inertial sensor 52,54 (e.g. accelerometer and gyroscope; paragraph [0072]); a battery 70 supplying electric power to the inertial sensor (paragraph [0070]); a first case 102 (e.g. grip housing of elastomeric properties; paragraph [0092]; Figure 8) accommodating the inertial sensor (paragraph [0092]); a second case 30 accommodating the battery (paragraph [0070]; Figure 2); the battery 70 and the first case 102 are spaced apart from each other such that the second case 30 is fixed outside the first case (as observed in Figure 8).  (See, paragraphs [0061] to [0154]).
With regards to claim 3, Sanchez further discloses the second case 30 has a slit 36 (e.g. a portion) formed at a surface facing the battery accommodated therein.  (See, paragraph [0063]; Figures 1C,2)
With regards to claim 5, Sanchez further discloses a power switch 62 (e.g. ON/OFF switch; paragraphs [0061],[0062]) such that the second case accommodates the power switch (paragraphs [0061],[0062]) and the power switch controls electric power supplied to the inertial sensor (paragraphs [0061],[0062]).
With regards to claim 6, Sanchez further discloses the power switch 62 is located between a plurality of first fixing parts (e.g. broadly interpreted whereas button cover 40 and printed circuit board PCB 50 are considered the fixing parts), as viewed in a plan view from an opening 33 in the second case.  (See, as observed in Figure 2).

Allowable Subject Matter
Claims 2, 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Dagdeviren, Yajima, Watanabe, Hiroi, Yamada, Takahashi, Cook, Farrington, Sterling, are related to systems having an inertial sensor and a battery enclosed in a same housing or in a different housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861